Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  157296
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 157296
                                                                   COA: 335255
                                                                   Oakland CC: 2011-237057-FC
  DAVID BRANDELL JESSIE,
             Defendant-Appellant.
  _________________________________________/

         By order of September 12, 2018, the application for leave to appeal the January
  23, 2018 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Ames (Docket No. 156077). On order of the Court, leave to appeal having been
  denied in Ames on June 26, 2019, 504 Mich ___ (2019), the application is again
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2019
           d0923
                                                                              Clerk